UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6691


TERRY LYNN EVERETT,

                Plaintiff - Appellant,

          v.

JOYCE FRANCIS, Warden; VALORIE RAPPOLD, A. W. Operations;
KAREN LAMBRIGHT, Health Service Administrator; ELIZABETH
BORAM, Assistant Health Service Administrator; ELLEN MACE,
Clinical Director; EDDIE ANDERSON, F.C.I. Physician,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:07-cv-00135-FPS-JES)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Terry Lynn Everett, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry Lynn Everett appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the    record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Everett v. Francis, No. 5:07-cv-00135-FPS-JES (N.D.W.

Va. Apr. 13, 2010).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented    in   the

materials       before    the    court     and    argument     would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                            2